IN THE SUPREME COURT OF THE STATE OF NEVADA

JAMES ROBERT BONETTI, No. 83634
Petitioner,
VS.
THE FIFTH JUDICIAL DISTRICT
COURT OF THE STATE OF NEVADA, FILED
IN AND FOR THE COUNTY OF NYE; <
AND THE HONORABLE KIMBERLY A. AUG 11 2022
WANKER, DISTRICT JUDGE,

ELIZABETH A. BROWN

Respondents, CLERK OF SUPREME COURT
and oat
THE STATE OF NEVADA,
Real Party in Interest.

 

 

 

ORDER GRANTING PETITION

This petition for a writ of mandamus challenges the district
court’s decision to reject a guilty plea. Petitioner James Bonetti argues that
the district court manifestly abused its discretion in rejecting the plea. We
agree.!

Bonetti was originally charged with a number of offenses,
including several sex offenses carrying life terms. Bonetti accepted the
State’s offer to plead guilty to two counts of possession of child pornography
(first offense) in exchange for dismissing the remaining charges and any
charges in an additional case. Pursuant to the agreement’s terms, Bonetti
was to enter a guilty plea to one count and a no contest plea to the second

count, waiving any factual defects relating to both counts being charged as

first offenses. See generally Breault v. State, 116 Nev. 311, 314, 996 P.2d

 

1Bonetti alternatively seeks a writ of prohibition. However, “[a] writ
of prohibition ... will not issue if the court sought to be restrained had
jurisdiction to hear and determine the matter under consideration.”
Goicoechea v. Fourth Judicial Dist. Court, 96 Nev. 287, 289, 607 P.2d 1140,
SuPREME COURT 1141 (1980). As the district court had jurisdiction over Bonetti’s criminal

OF

Nevapa case, a writ of prohibition is not available.

(03 19474 RE a - ASZIITO

 

 
888, 889 (2000) (recognizing that a defendant may knowingly and
voluntarily enter a plea where the sentence violates a statutory provision
relating to the minimum term to be served). But see Righetti v. Eighth
Judicial Dist. Court, 133 Nev. 42, 46, 388 P.3d 643, 647 (2017) (recognizing
that a defendant does not have a statutory right “to plead guilty to a lesser-
included offense without the State’s consent”). Additionally, the
superceding plea agreement clarified that Bonetti would be willing to testify
against the codefendant. Finally, the State was free to argue at sentencing
for any appropriate sentence.

The district court indicated that it was not inclined to accept
the plea because the Category A felonies were being dropped in favor of
lesser Category B felonies and asked the State to provide information about
the reasons for the offer. Multiple hearings on this issue took place, and at
the final hearing to discuss the plea offer, the State asserted that the plea
offer reflected: (1) the difficulties of trying these types of cases considering
fading memories, competing loyalties, and a young victim having to describe
what happened; (2) considerations of what is a reasonable resolution in each
case and the risks of losing at trial; (3) Bonetti’s agreement to testify against
the codefendant; and (4) Bonetti’s lack of a criminal history. The district
court rejected the plea, expressing concern about the seriousness of the
original charges and concluding the guilty plea infringed upon the judge’s
sentencing authority by eliminating the more serious charges and reducing
the range of punishment. The district court further indicated that the plea
offer was an abuse of prosecutorial discretion because the State did not
demonstrate that it was “concerned about the evidence . . . to move forward

with the conviction” and did not provide an explanation from the deputy

SuprRemME Court
OF
NEVADA

(0) 19474 aE

 

 
district attorney who originally extended the offer.2 Bonetti filed a petition
for a writ of mandamus in this court challenging the district court’s decision
approximately 13 months after the district court rejected the plea
agreement.

A writ of mandamus is available to compel the performance of
an act which the law requires as a duty resulting from an office or to control
a manifest or arbitrary or capricious exercise of discretion. NRS 34.160;
Round Hill Gen. Improvement Dist. v. Newman, 97 Nev. 601, 603-04, 637
P.2d 534, 536 (1981). A manifest abuse of discretion occurs when there is a
clearly erroneous interpretation or application of the law, and an arbitrary
or capricious exercise of discretion is “one founded on prejudice or
preference rather than reason, or contrary to the evidence or established
rules of law.” State v. Highth Judicial Dist. Court (Armstrong), 127 Nev.
927, 931-32, 267 P.3d 777, 780 (2011) (internal citations and quotation
marks omitted). It is within the discretion of this court to determine if a
petition for extraordinary relief will be considered. Poulos v. Kighth
Judicial Dist. Court, 98 Nev. 458, 455, 652 P.2d 1177, 1178 (1982). A writ
of mandamus will not issue when there is a plain, speedy and adequate
remedy at law. NRS 34.170. This court has recognized that a writ of
mandamus is an appropriate way to challenge the district court’s refusal to
accept a guilty plea. Sandy v. Fifth Judicial Dist. Court, 113 Nev. 435, 438,
935 P.2d 1148, 1150 (1997).

The district court argues that the petition is barred by laches
because of the unexplained delay in filing the petition and the prejudicial

effect to the court’s calendar and personnel. While the doctrine of equitable

 

2The district court also expressed concern that the defendants were
not being treated similarly, but the record before this court indicates that
both defendants were given the same plea offer, which the codefendant

Supreme Court rejected.
OF
Nevaba

(0) 1947A oS

3

 

 
laches applies in original mandamus proceedings, see State v. Eighth
Judicial Dist. Court, 116 Nev. 127, 135, 994 P.2d 692, 697 (2000), we
conclude that application of laches is not warranted in this case. Bonetti’s
counsel explained the delay was caused by the parties continuing
negotiations that would be acceptable to the court and the disruptions
caused by the pandemic. Under these circumstances, the 13-month delay
was not inexcusable nor an implied waiver or acquiescence to the district
court’s decision. See id. (setting forth three requirements for laches:
inexcusable delay, implied waiver, and prejudice to the respondent).
Therefore, laches does not bar this petition.

NRS 174.035(1) provides that “[a] defendant may plead not
guilty, guilty, guilty but mentally ill or, with the consent of the court, nolo
contendere.” And while NRS 174.035(1) provides that the court “may refuse
to accept a plea of guilty,” see also Sandy, 113 Nev. at 439, 935 P.2d at 1150,
this court has never addressed whether the factors in Sandy (set forth
below) also guide the district court’s consent to a plea of nolo contendere.
This issue was not brought up in the district court, and despite being invited
to address the issue in these proceedings, neither the district court nor the
parties have addressed whether the Sandy factors also guide the district
court’s decision whether to consent to a nolo contendere plea. Because the
issue was not raised below, nor addressed by the parties, we do not address
the issue and instead focus on the parties’ arguments under Sandy.

Though a district court has the discretion to refuse to accept a
guilty plea, the district court’s discretion to reject a guilty plea is not

absolute. This court has recognized that the district court may reject a

 

3While we are not unsympathetic to the difficulties in staffing and
rescheduling trials, we need not reach the issue of prejudice to the
Supreme Court respondent in light of our decision regarding the first two factors.

OF
Nevapa

(Q) 19474 RE

4

 

 
guilty plea when one or more of the following factors is present: “(a) fairness
to the defense, such as protection against harassment; (b) fairness to the
prosecution interest, as in avoiding a disposition that does not serve due
and legitimate prosecutorial interests; (c) protection of the sentencing
authority reserved to the judge.” Sandy, 113 Nev. at 439, 935 P.2d at 1150.
“[R]ejection of a plea bargain based upon infringement of judicial sentencing
authority is inappropriate absent a finding that the prosecutor had no valid
prosecutorial interest or other compelling independent consideration for
refusing to proceed to trial.” Jd. at 441-42, 935 P.2d at 1151-52. If the
district court rejects a plea agreement, it must provide a reasoned
explanation for the rejection and specifically identify the particular factor
supporting its decision. Jd. at 439-40, 935 P.2d at 1150.

Here, the district court stated that it was rejecting the guilty
plea because it infringed on the district court’s sentencing authority by
eliminating the most serious charges and reducing the potential range of
punishment. But this court specifically rejected this reasoning in Sandy,
holding that “a trial judge may not reject a plea bargain solely on the
grounds that the plea prevents the judge from sentencing as harshly as he
or she would like.” 7d. at 441, 935 P.2d at 1151. Recognizing that plea
bargains often result in a reduction of charges, and consequently, the range
of punishment available, this court concluded that “[a]llowing trial judges
to reject a plea bargain for infringing upon judicial sentencing authority
because the original indictment charged the defendant with a more serious
offense affords judges too much discretion to inhibit the role of the
prosecutor” in violation of the separation of powers. Id. In this case, the
district court did not find, nor does the record indicate, that the State did
not have valid prosecutorial reasons for offering the plea bargain in this
case. The fact that the State did not identify evidentiary issues in proving

Supreme COURT the original charges is not dispositive of whether there was a valid
OF
Nevabpa

(0) 19474 cfGEEEo

5

 

 
prosecutorial reason for the plea offer. Jd. (“[Clourts do not know the
relative strengths of any individual cases or charges, which charges are best
initiated at which time, and the most efficient allocation of prosecutorial
resources.”). Thus, we conclude that the district court arbitrarily and
capriciously exercised its discretion in rejecting Bonetti’s guilty plea.
Accordingly, we

ORDER the petition GRANTED AND DIRECT THE CLERK
OF THIS COURT TO ISSUE A WRIT OF MANDAMUS instructing the
district court to accept the guilty plea.4

QO) a te—e, .

q ‘
Parraguirre

Silver

 

cc: Hon. Kimberly A. Wanker, District Judge
Boskovich Law Group, PLLC
Attorney General/Carson City
Nye County District Attorney
Nye County Clerk

 

4The Honorable Mark Gibbons, Senior Justice, participated in the
SuPREME Court decision of this matter under a general order of assignment.

OF
NEvapA

(0) 19474 ER

6